Digitally signed by
                                                                            Reporter of Decisions
                             Illinois Official Reports                      Reason: I attest to
                                                                            the accuracy and
                                                                            integrity of this
                                                                            document
                                    Appellate Court                         Date: 2017.01.23
                                                                            08:51:42 -06'00'




             Deutsche Bank National Trust Co. v. Hart, 2016 IL App (3d) 150714



Appellate Court         DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee
Caption                 for Long Beach Mortgage Loan Trust 2005-WL1, Plaintiff-Appellee,
                        v. DANIEL J. HART, ELLEN C. HART, and FIRST UNITED
                        BANK, as Trustee Under the Provisions of a Trust Dated March 16,
                        1994, and Known as Trust No. 1671, and JVS FINANCIAL
                        SERVICES, INC., Defendants (Daniel J. Hart and Ellen C. Hart,
                        Defendants-Appellants).



District & No.          Third District
                        Docket No. 3-15-0714


Filed                   September 22, 2016
Supplemental
opinion filed           September 30, 2016



Decision Under          Appeal from the Circuit Court of Will County, No. 07-CH-4201; the
Review                  Hon. Daniel Rippy, Judge, presiding.



Judgment                Affirmed.


Counsel on              Paul D. Nordini, of Nordini & Thompson, of Naperville, for
Appeal                  appellants.

                        E. William Maloney, Jr., of Maloney & Craven, PC, of Des Plaines,
                        for appellee.
     Panel                    JUSTICE McDADE delivered the judgment of the court, with
                              opinion.
                              Justice Schmidt concurred in the judgment and opinion.
                              Justice Carter specially concurred, with opinion.

                                               OPINION

¶1         Defendants appeal from the trial court’s order confirming the sale of foreclosed property.
       Defendants argue that the agreed order of foreclosure has no legal effect because the mortgage
       itself was void. We reject defendants’ argument on a number of grounds and initiate sanctions
       proceedings against defendants and their counsel.

¶2                                                 FACTS
¶3          On December 21, 2007, plaintiff, Deutsche Bank National Trust Company, filed a
       complaint for foreclosure against defendants, Daniel and Ellen Hart. The foreclosure was
       sought upon a mortgage signed by defendants on April 1, 2005, securing a loan of $716,000.
       Paragraph I of the complaint contained the legal description of the mortgaged real estate as
       well as the common address of 26828 S. Will Center Road, Monee, Illinois. The complaint
       alleged that defendants failed to pay the monthly installment due on August 1, 2007, and all
       payments thereafter, resulting in a total amount owed of $734,758.11.
¶4          Plaintiff attached a copy of the mortgage in question as an exhibit to the complaint. On the
       first page of the mortgage, “1 of 16” has been handwritten at the bottom of the page.
       Typewritten on the bottom of each subsequent page is the page number, as well as the number
       of pages—for example, the bottom of the second pages reads “Page 2 of 15.” On each page,
       however, the typewritten pagination has been crossed out, with a number handwritten
       underneath. The presumable cause of this repagination is the third page of the attached
       mortgage, which contains the legal description of the property. The legal description is the
       same as that provided in the complaint. This page, unlike the others, does not bear defendants’
       initials. In turn, the next page has a typewritten “Page 3 of 15” crossed out, with the numeral 4
       written underneath. This fourth page also contains a large blank space, above which it reads
       “Legal Description Attached Hereto and Made a Part Hereof.” Beneath the blank space
       appears the property address: 26828 S. Will Center Road, Monee, Illinois.
¶5          Defendants were served with a summons on December 28, 2007. On February 4, 2008,
       Gary Davidson filed an appearance on behalf of defendants. On March 24, 2008, the trial court
       entered a default judgment for foreclosure and sale, as defendants had yet to file an answer to
       the complaint. Davidson subsequently filed a motion to vacate the default judgment, which the
       trial court granted. Attorney Brett Geiger—of the same firm as Davidson—filed an answer on
       behalf of defendants soon thereafter. In their answer, defendants admitted to, inter alia,
       paragraph I of the complaint, which contained the legal description.
¶6          Plaintiff moved for summary judgment on July 30, 2008, noting that defendants had not
       denied any of the relevant allegations made in the complaint. On October 3, 2008, defendants
       moved to amend their answer. In that motion, defendants claimed for the first time that the
       legal description contained in the complaint “was not the property Plaintiff or Defendant
       intended to secure with the loan.”


                                                   -2-
¶7         As an exhibit to their motion for leave to amend the answer, defendants attached a copy of
       the mortgage that had not been repaginated. See supra ¶ 4. They also attached a copy of a
       quitclaim deed from November 2004. The quitclaim deed evidenced that defendants had
       conveyed to themselves as tenants in the entirety a tract of less than five acres. In the motion,
       defendants argued that it was only that smaller tract of land that they had intended to mortgage.
¶8         The trial court granted defendants’ motion for leave to amend their answer. The amended
       answer, filed on October 8, 2008, denied the allegations in paragraph I of the complaint.
       Plaintiff subsequently withdrew its motion for summary judgment.
¶9         The parties spent most of the next three years engaging in discovery. At a court appearance
       on May 2, 2011, both parties indicated that they had “entered into substantive discussions
       intended to settle the outstanding issues between the parties.” The trial was set for October 3,
       2011.
¶ 10       On September 27, 2011, plaintiff filed a motion to bar the defense of mistake. In support,
       plaintiff argued that mistake is an affirmative defense and that an affirmative defense not pled
       is waived. On the day of trial, before the trial court could rule upon plaintiff’s motion, the
       parties met in the chambers of trial judge Barbara N. Petrungaro to discuss settlement terms.
       Negotiations continued that afternoon outside of chambers. The parties eventually agreed on
       terms, and an agreed judgment of foreclosure and sale was filed by the trial court on October 3,
       2011.
¶ 11       The agreed judgment declared defendants to owe $988,585.60 on the note and mortgage
       and provided a four-month redemption period, expiring on February 3, 2012. The agreed
       judgment contained the full legal description as provided in the original complaint. The agreed
       judgment also provided that defendants would maintain possession of the property for 60 days
       after the date of any future order confirming sale. The agreed judgment was signed by both
       defendants, as well as their attorney, David Smith, of the same firm as Davidson and Geiger. A
       separate agreed order filed the same day declared that plaintiff would pay a sum of $10,000 to
       defendants.
¶ 12       The February 3, 2012, deadline passed without defendants making a redemption. On
       March 14, 2012, Daniel Hart filed a pro se motion “to cease and desist any further action [and]
       pending sheriff’s sale of property.” The motion also sought to strike the agreed judgment of
       October 3, 2011, “re-open [the] case,” and proceed to trial. Daniel also requested the trial court
       “to release plaintiffs from mortgage and note and return property as free and clear.” In support
       of the motion, Daniel wrote as follows:
               “Former defendants *** Daniel and Ellen Hart were blatantly and willfully lied to by
               opposing counsel—were coerced into signing all rights to property and to agree to the
               contents of former plaintiff’s decrees as true and correct by telling Daniel and Ellen
               Hart that if we didn’t sign off that they would take procession [sic] of our property and
               throw us out the following day—October 4th, 2011.”
       Daniel further contended that plaintiff had “inserted fictitious paperwork,” in reference to the
       legal description, and that defendants would not have signed such a mortgage. David Smith
       subsequently sought and was granted leave to withdraw as attorney for defendants.
¶ 13       Plaintiff filed a motion to strike defendants’ motion. On June 12, 2012, Thomas Burdelik
       filed an appearance on behalf of defendants, as well as a motion to vacate agreed orders. In that
       motion, Burdelik expounded upon defendants’ claims that plaintiff’s counsel, Craig Cronquist,


                                                   -3-
       had threatened that defendants could be removed from their home within 48 hours if plaintiff
       prevailed at trial. The motion also alleged that defendants’ previous counsel (Smith) did not
       have sufficient experience in mortgage litigation and that his recommendation that they settle
       on the day of trial was “a complete about face” from his prior confidence in the case. The
       motion concluded: “Upon later reflection [defendants] recognized that their interests had not
       been well represented, which lead [sic] to the present motion.” The motion to vacate agreed
       orders also elaborated on defendants’ claim that they had not intended to mortgage the entirety
       of their property.
¶ 14       In a response filed on July 2, 2012, plaintiff argued that the parties were bound by the
       settlement agreement and that the settlement was neither grossly unfair nor unconscionable.
       Further, plaintiff reasserted that defendants were barred by waiver from raising error as an
       affirmative defense. Plaintiff attached as an exhibit to its response a copy of a check for
       $10,000 dated October 20, 2011, and made payable to defendants and their attorneys. In an
       affidavit also attached to plaintiff’s response, Cronquist denied having made any threats to
       defendants.
¶ 15       The matter proceeded to an evidentiary hearing held on August 15, 2012. Though the
       record on appeal does not include a report of proceedings for this hearing, the trial court’s
       subsequent order—dated September 24, 2012—provides a detailed summary of the testimony
       presented.1 It is from this summary that we detail the evidence presented.
¶ 16       Daniel testified that the property at 26828 S. Will Center Road encompasses 40.3 acres of
       land. He and Ellen contacted mortgage broker Joanne Rogers with the intent of mortgaging 40
       acres of their land. Rogers told them that 40 acres would be a nonconforming loan and that they
       would have to decrease the acreage. At Rogers’ behest, defendants asked attorney Raymond
       Feeley to prepare a quitclaim deed. Daniel believed that the quitclaim deed was for seven
       acres. He felt that the legal description in the quitclaim deed was the legal description that
       should have been later attached to the mortgage.
¶ 17       Defendants were represented by Smith as they engaged in settlement discussions on
       October 3, 2011. Defendants rejected all settlement offers before breaking for lunch. After
       lunch, Smith talked with Cronquist in the hall. Daniel Hart (one of the defendants) testified that
       when defendants joined the attorneys in the hall, Cronquist conceded that defendants might
       win on the mortgage issue. However, Cronquist assured defendants that plaintiff would still be
       able to collect on the note and that defendants could be evicted from their home the next day.
       Daniel testified that Smith agreed with Cronquist’s statements. As part of the settlement,
       plaintiff agreed to pay $10,000 and to give defendants extra time on the property. On the way
       home from the courthouse on October 3, 2011, Daniel learned from multiple sources that
       Cronquist’s threat was false, that defendants could not be evicted in such a short time frame.
       Daniel later received and cashed the check. At that time, defendants owed Smith’s law firm
       over $9,000.


           1
              Though the appellant has the burden of providing a record on appeal sufficient to support its
       claims of error (Foutch v. O’Bryant, 99 Ill. 2d 389, 391 (1984)), the extremely detailed summary by the
       trial court provides the necessary details here. Indeed, the nature of that summary tends to indicate that
       the proceedings of the evidentiary hearing were not recorded or transcribed.
            2
              Though the record before us contains no direct evidence explaining the delay of more than a year

                                                       -4-
¶ 18       The testimony of Ellen Hart was substantially similar to that of her husband. She agreed
       that they did not intend to mortgage the entire 40 acres and described the legal description in
       the quitclaim deed as encompassing 15 acres. Ellen testified that Smith had expressed
       confidence in their case but his demeanor changed on the day of trial. When Cronquist told
       defendants they could be removed from their property within 24 hours, Smith told them the
       statement was correct. Ellen testified that if she had known the statement to be false, she would
       not have agreed to settle.
¶ 19       Cronquist testified that on October 3, 2011, the trial court met with the attorneys in
       chambers in an effort to settle the case. Thereafter, Cronquist met with Smith to discuss
       settlement parameters. It became apparent that the settlement would involve payment to
       defendants to ease the costs associated with moving, as well as providing them additional time
       to move out. Cronquist testified that he never predicted plaintiff would lose on the mortgage
       issue but win on the note. He did not make any sort of predictions regarding cases to the
       opposition. Additionally, his motion in limine regarding the defense of mistake was still
       pending at that time. Cronquist denied making any sort of threats regarding eviction to Smith
       or to defendants. He knew that eviction in such a short time frame would be an impossibility.
¶ 20       Cronquist testified that the settlement had three main parts. First, plaintiff would pay
       defendants a sum of $10,000. Second, the redemption period, which is normally three months,
       would be extended to four months. Third, defendants would be given 60 days in possession
       following a sheriff’s sale as opposed to the statutorily allowed 30 days.
¶ 21       Smith also testified at the evidentiary hearing. On the day of trial, he had lengthy
       discussions with defendants and with Cronquist. He never discussed eviction with defendants,
       and the possibility of eviction within the next 24 hours was never raised. Smith knew such an
       eviction would be impossible. Defendants never asked him about eviction. Smith’s opinion of
       the case did not change during settlement negotiations. Smith testified that Cronquist never
       predicted that defendants would win on the mortgage or that plaintiff would win on the note.
       Smith was not planning on calling Rogers as a witness because Rogers could not recall any
       details of her dealings with defendants. Her testimony would not be helpful.
¶ 22       On September 24, 2012, trial judge Petrungaro—the same judge as had presided over the
       settlement—denied defendants’ motion to vacate agreed orders. The court wrote:
                   “In this case, there has not been sufficient evidence presented to establish that there
               was any type of fraudulent misrepresentation or coercion, incompetence or gross
               disparity. No errors of law are apparent on the face of the record and there has been no
               newly discovered evidence that was not presented prior to the October 3, 2011 date.”
¶ 23       A sheriff’s sale of the property was scheduled for December 19, 2013. Notice for the sale
       was filed on November 14, 2013.2
¶ 24       At some point prior to the sale—the dated file stamp is illegible—Daniel filed a pro se
       motion “to postpone and cease and further action [and] pending sheriff’s sale.” Once again,
       Daniel sought to “re-open” the case and strike the ruling of October 3, 2011. In support, Daniel
       reiterated the points he had raised in his previously denied pro se motion. The trial court set the
       motion for a hearing to be held on May 15, 2014.
           2
             Though the record before us contains no direct evidence explaining the delay of more than a year
       between the denial of defendants’ motion to vacate and the scheduling of the sheriff’s sale, future
       filings in the case reference defendants’ filing for Chapter 7 bankruptcy in this period.

                                                     -5-
¶ 25       In its written response to Daniel’s motion, plaintiff advanced the same counterarguments it
       had made previously. Moreover, plaintiff asked for sanctions against defendants, writing:
                    “[Plaintiff] submits that the current allegations before the Court are sanctionable,
                given the long history of this case, and that this Court should and ought to consider
                sanctions for the filing and assertion of frivolous and scurrilous pleadings.
                [Defendants] have lived at their property for approximately seven years without paying
                a cent.”
¶ 26       Attorney Paul Nordini subsequently filed an appearance on behalf of defendants. After
       receiving leave to amend Daniel’s pro se motion, Nordini filed a motion for summary
       judgment. In the motion, defendants asserted that they only intended to mortgage 10 acres of
       their land. They alleged that the original mortgage had been illegal and that the court could not
       enforce an illegal contract. In turn, they argued that the court’s order of September 24, 2012
       (denying defendants’ previous attack on the agreed order of foreclosure), was void.
¶ 27       In a five-page memorandum decision filed on August 4, 2014, trial judge Thomas A.
       Thanas denied defendants’ motion for summary judgment. The court noted that the issue had
       been fully litigated before Judge Petrungaro in 2012 and that it was “clear that there was no
       error made in the application of Illinois law to the facts leading to the execution of the 2005
       mortgage document or [defendants’] consent to the entry of the 2011 agreed order.” The court
       also expressly rejected defendants’ voidness argument, writing:
                    “[Defendants’] main argument is that the alleged tampering with the 2005
                mortgage by adding an over-inclusive legal description rendered the 2005 mortgage
                void ab initio, and the agreed order that seemed to breathe life into the mortgage was
                also void. As Judge Petrungaro observed, the 2004 quitclaim deed and the mortgage
                document were key documents in assessing [defendants’] claim. While [defendants]
                may have had the intent to carve out their homestead from the 2005 mortgage, their
                intent was not manifested in the actual documents that were signed by [defendants].
                *** But, even if their intent was not manifested in the documents, it did not render the
                mortgage void ab initio. ***
                    The decision to enter into an agreed order in 2011 only ratified the coverage of the
                2005 mortgage to the 40-acre parcel.”
¶ 28       The property was subsequently scheduled for a sheriff’s sale in November 2014. Plaintiff,
       the purchaser at the sale, moved for confirmation of the sale on January 23, 2015, and the sale
       was confirmed in March. The confirmation was vacated two weeks later, however, due to
       insufficient notice to Nordini.
¶ 29       On May 8, 2015, defendants, through Nordini, filed an objection to the motion for
       confirmation of sale. In the motion, defendants raised the same arguments that had been raised
       previously. After further filings and a hearing on defendants’ objection, Judge Daniel Rippy
       issued an order confirming the sale on September 17, 2015. In overruling defendants’
       objection, Judge Rippy found that “there was essentially a settlement and a waiver by the
       Defendants.” The order confirming sale provided defendants with 60 days to vacate the
       premises, as contemplated by the original settlement. The trial court denied defendants’
       request for 90 days.




                                                   -6-
¶ 30                                            ANALYSIS
¶ 31       On appeal, defendants argue that the trial court erred in confirming the sale of their
       property. Defendants do not contend here nor did they ever allege below that the mortgage they
       entered into with plaintiff was the result of predatory lending. A review of the record confirms
       such was not the case. Instead, defendants contend that “waiver cannot exist with a void
       mortgage.” By implication, defendants’ argument is that a void mortgage cannot be ratified via
       settlement. We reject these claims.

¶ 32                                        I. Validity of Mortgage
¶ 33       Defendants do not argue that any terms of the settlement, memorialized in the agreed
       judgment of foreclosure, were illegal or that that agreement was otherwise unconscionable or
       fraudulently obtained. Instead, defendants argue that the mortgage itself was illegal and void
       due to the post hoc addition of an allegedly overinclusive legal description. Thus, defendants
       contend, the mortgage may not be the basis of any recovery and may not be revived by a court.
¶ 34       Initially, we address the implicit premise underlying defendants’ argument, that the mutual
       agreement to settle is tantamount to recovery on the contract. Stated another way, defendants
       assume that where parties reach a settlement agreement related to contractual claims, illegality
       of the original contract renders any future settlement inherently illegal.
¶ 35       Addressing a similar issue in Ritacca v. Girardi, 2013 IL App (1st) 113511, ¶ 27, the First
       District wrote:
                     “The general rule is that for a new contract that follows a prior illegal contract to be
                enforceable, ‘ “ ‘the new contract must be in no sense a continuation or modification of
                the old. The old contract must be utterly abandoned, so that neither its terms or its
                consideration, nor any claims of right springing out of it, shall enter the new.’ ” ’
                Manning v. Metal Stamping Corp., 396 F. Supp. 1376, 1378 (N.D. Ill. 1975) (quoting
                Webster v. Sturges, 7 Ill. App. 560, 564 (1880)); [citation]. Conversely, when parties to
                an illegal contract attempt to extend or renew the contract by entering into a new
                agreement, even where that new agreement is not otherwise tainted by illegal activity,
                it is void and unenforceable.”
       In that case, the court found that a settlement agreement following an illegal contract was valid
       and enforceable because “the settlement agreement did not continue or renew the illegal
       business arrangement.” Id. ¶ 30. In fact, the court noted, the settlement explicitly ended the
       business relationship. Id. The court contrasted this with the facts of Manning, in which the
       second contract was explicitly an extension of the first, and “the terms of the second contract
       could not even be determined without reference to the prior illegal contract.” Id. ¶ 29 (citing
       Manning, 396 F. Supp. at 1378).
¶ 36       Notably, defendants have failed to cite a single case in which a settlement agreement has
       been set aside because an earlier contract was void. In fact, the only case cited by defendants
       on this issue is Ritacca, a case in which the First District reached the opposite conclusion as
       that which defendants urge here. Moreover, other than baldly asserting that a void mortgage
       cannot be enforced, defendants have made no substantive arguments regarding whether the
       settlement was an extension of the mortgage.
¶ 37       It is well settled that the law favors settlements. E.g., Kandalepas v. Economou, 191 Ill.
       App. 3d 51, 53 (1989). “[I]n the absence of fraud or duress, settlements once made should be


                                                     -7-
       final. [Citation.] Once a court approves a settlement, it merges all included claims and causes
       of action and is a bar to further proceedings. [Citation.]” Johnson v. Hermanson, 221 Ill. App.
       3d 582, 585 (1991). Though defendants at one point asserted to the trial court that they agreed
       to the settlement under duress, they have dropped those claims on appeal. The agreed judgment
       of foreclosure and accompanying order that plaintiff pay defendants $10,000 are not
       extensions of the mortgage. The judgment and order can be read independently, without
       reference to the mortgage itself for any material terms. The judgment evidences defendants’
       agreement to forego trial in exchange for an extra month in the redemption period, an extra
       month to vacate after a sale, and $10,000. Thus, even if the mortgage is construed as illegal and
       void, the settlement that followed is enforceable.
¶ 38       Our conclusion is only bolstered by the practical realities of the case before us. Allowing
       defendants to overturn the settlement agreement would allow defendants to reap the benefits of
       that settlement, only to challenge it at a more convenient time. While defendants have offered
       to return plaintiff’s $10,000, there is no way to return the extra time spent on the property that
       defendants received as a direct result of the settlement. Such a result would undermine any
       incentive plaintiff might have to settle and thus run directly counter to the public policy
       favoring such settlements.
¶ 39       We would be remiss if we did not address the other ways in which defendants’ argument on
       appeal must fail. First, defendants assert that “[b]ecause the mortgage (as recorded) is void,
       neither the parties nor the court can revive such a document or waive arguments against it.” In
       making this argument, defendants conflate the concepts of void ab initio and voidability.
¶ 40       Where a contract is found to be void ab initio, the contract is “treated as though it never
       existed; neither party can choose to ratify the contract by simply waiving its right to assert the
       defect.” Illinois State Bar Ass’n Mutual Insurance Co. v. Coregis Insurance Co., 355 Ill. App.
       3d 156, 164 (2004). Contracts have been deemed void ab initio where the subject matter is
       illegal (e.g., Hall v. Montaleone, 38 Ill. App. 3d 591, 592 (1976) (gambling contracts)) or
       where one party did not have the authority to enter into the contract (e.g., Grassini v. Du Page
       Township, 279 Ill. App. 3d 614, 620 (1996)). Defendants contend that the post hoc addition of
       an allegedly overinclusive legal description rendered the mortgage void ab initio.
¶ 41       A voidable contract, unlike one that is void ab initio, may be ratified and enforced by the
       obligor—though not by the wrongdoer. Coregis, 355 Ill. App. 3d at 164. In other words, “if a
       contract is merely voidable, a party can either opt to void the contract based upon that defect or
       choose, instead, to waive that defect and ratify the contract despite it.” Id. at 164-65. Because a
       voidable contract may be ratified, the party seeking to prevent its enforcement must have
       promptly sought rescission of the contract. Zirp-Burnham, LLC v. E. Terrell Associates, Inc.,
       356 Ill. App. 3d 590, 604 (2005); see also Coregis, 355 Ill. App. 3d at 165 (“Generally
       speaking, ‘[o]ne seeking to rescind a transaction on the ground of fraud or misrepresentation
       must elect to do so promptly after learning of the fraud or misrepresentation, must announce
       his purpose and must adhere to it.’ ” (quoting Mollihan v. Stephany, 35 Ill. App. 3d 101, 103
       (1975))).
¶ 42       If the mortgage in the present case was deficient in any respect, it would be merely
       voidable. “When there is a mutual mistake of fact as to a material term, the contract is voidable
       and can be rescinded by an adversely affected party unless that party bears the risk of the
       mistake.” Alliance Property Management, Ltd. v. Forest Villa of Countryside Condominium
       Ass’n, 2015 IL App (1st) 150169, ¶ 39. Even if the addition of a purportedly erroneous legal

                                                    -8-
       description could be construed as fraud, “[a] contract induced by fraud is not void but is
       voidable at the election of the party claiming to have been defrauded.” 23-25 Building
       Partnership v. Testa Produce, Inc., 381 Ill. App. 3d 751, 757 (2008). At no point did
       defendants pursue the remedy of rescission of the mortgage contract. They accepted the loan of
       $715,000, signed the mortgage securing that loan on April 1, 2005, and did not raise the issue
       of the legal description until October 3, 2008. Even if defendants did not become aware of the
       issue until around this time, rather than adhere to their position, they agreed to settle the matter
       in exchange for extra time on the property and a sum of $10,000. Thus, by both ratification of
       the mortgage contract and by settlement, defendants have waived the opportunity to attack that
       mortgage.
¶ 43        Of course, to this point we have proceeded under the assumption that the mortgage
       instrument was defective in some way, either through mutual mistake or fraud. Defendants
       assert that this is so because “the mortgage that was recorded was altered significantly after the
       Defendants had executed the document,” and because “[t]he material alteration to the
       mortgage was done without the Defendants’ consent.”
¶ 44        The record shows these claims to be patently false. Page three of the mortgage as signed by
       defendants—page four after repagination—expressly provided that the legal description of the
       mortgaged property would be added at a later time, reading: “Legal Description Attached
       Hereto and Made a Part Hereof.” The addition of the legal description, then, was not an
       alteration, as defendants posit, but an addition that was expressly contemplated at the time of
       signing. Moreover, defendants initialed the bottom of that page and signed the mortgage
       instrument. They cannot reasonably claim that they did not consent to the later addition of a
       legal description. Finally, the original mortgage also contains the real address of defendants’
       property. As Judge Thanas pointed out in 2014: “While [defendants] may have had the intent
       to carve out their homestead from the 2005 mortgage, their intent was not manifested in the
       actual documents that were signed by [defendants].”
¶ 45        In summary, the addition of the legal description of property to the mortgage did not render
       that mortgage void or voidable in any way. Even if that addition was tantamount to fraud, the
       mortgage would only be voidable, such that it would still be enforceable following defendants’
       ratification. Next, even if the mortgage were void ab initio, such voidness would not
       undermine the effect of the settlement terms defendants subsequently agreed to. Simply stated:
       defendants’ arguments on appeal fail on numerous levels.

¶ 46                                             II. Sanctions
¶ 47       Illinois Supreme Court Rule 375(b) (eff. Feb. 1, 1994) allows us to sua sponte impose an
       appropriate sanction upon a party or a party’s attorney if
                “it is determined that the appeal or other action itself is frivolous, or that an appeal or
                other action was not taken in good faith, for an improper purpose, such as to harass or
                to cause unnecessary delay or needless increase in the cost of litigation, or the manner
                of prosecuting or defending the appeal or other action is for such purpose.”
       The rule further provides that “[i]f the reviewing court initiates the sanction, it shall require the
       party or attorney, or both, to show cause why such a sanction should not be imposed before
       imposing the sanction.” (Emphasis added.) Id.



                                                     -9-
¶ 48        After review of the proceedings at both the trial and appellate levels, it is apparent to this
       court that defendants’ primary goal over the last 10 years was to simply remain in possession
       of their property for as long as they possibly could, without having to pay any of the money
       they owed plaintiff. Specifically, defendants have remained on their property for more than
       eight years since plaintiff filed its original complaint, apparently without having made a single
       payment on their $716,000 mortgage. In that time, defendants have continued to be stubbornly
       litigious after voluntarily agreeing to a judgment of foreclosure and accepting benefits in
       exchange for that agreement.
¶ 49        On the metaphorical eve of a sheriff’s sale, Daniel filed a pro se motion attacking the
       settlement that he and Ellen had agreed to. That first pro se motion asserted a number of
       baseless claims, including the remarkable request that the property be returned to defendants
       free and clear of the mortgage. Though these claims were ultimately denied, they nevertheless
       caused a delay in the proceedings of more than six months.
¶ 50        Years later, and once again with a sheriff’s sale pending, Daniel filed a second pro se
       motion in which he reasserted the same frivolous arguments that had previously been denied.
       Counsel for defendants followed that motion with a motion for summary judgment, a truly
       perplexing filing in a case in which a judgment had already been issued. Once again,
       defendants’ frivolous arguments were denied, with Judge Thanas pointing out that the issue
       had already been fully litigated. Of course, the fact that the issue had been fully litigated did
       not stop defendants from raising the same frivolous claims again in objecting to the motion to
       confirm sale. Once again, defendants had delayed plaintiff from taking possession of the
       property to which it was legally entitled and forced plaintiff to waste further resources.
¶ 51        Defendants continued in their attempt to delay justice by filing this appeal in which they
       have raised, for the umpteenth time, issues that have no basis in law or fact. As a result, the
       filing of this appeal has resulted in the needless extension of a baseless lawsuit. Moreover,
       during the course of this frivolous appeal, defendants have filed several motions that lacked
       appropriate citation to any legal authority. See Illinois Supreme Court Rule 361(a) (eff. Jan. 1,
       2015) (“Motions shall be in writing and shall state the relief sought and the grounds therefor.”
       (Emphasis added.)). For instance, defendants filed a motion to stay the trial court’s judgment
       just days before the two-month post-sale period was to expire. In the motion, defendants
       argued that they should not be required to file an appeal bond, instead offering to add plaintiff
       to the insurance policy taken out on the property. See Illinois Supreme Court Rule 305(a) (eff.
       July 1, 2004) (requiring the filing of an appeal bond in order to attain a stay of enforcement of
       money judgment). We held defendants’ stay motion in abeyance, rejected defendants’
       insurance request, and gave defendants 45 days to post a “fully collateralized appeal bond in
       the amount of $500,000.” Despite this order, defendants filed (one day before the 45-day
       period was set to expire) a second motion asking that this court accept their homeowners’
       insurance policy as bond.3 When this court rejected that argument, defendants filed a motion

           3
            Defendants argued that the insurance policy should be accepted as bond pursuant to Illinois
       Supreme Court Rule 305(j) (eff. July 1, 2004). That rule provides: “The filing of an insurance policy
       pursuant to section 392.1 of the Illinois Insurance Code (215 ILCS 5/392.1 (West 1992)) shall be
       considered the filing of a bond for purposes of this rule.” Ill. S. Ct. R. 305(j) (eff. July 1, 2004). Section
       392.1 of the Illinois Insurance Code, however, makes explicit that an insurance policy may only serve
       as bond under Rule 305(j) “[w]henever an appeal is taken from any judgment in any case wherein it
       appears to the court that all of the particular liability of the appellant thereunder is insured against in and

                                                         - 10 -
       to reconsider. That motion, however, did not contain any arguments as to why the court should
       reconsider its ruling.4
¶ 52       As of the filing of defendants’ motion to reconsider on February 19, 2016, defendants
       remained on the property in question, approximately eight years since plaintiff filed its original
       complaint and more than four years since they agreed to the order of foreclosure. During this
       time, defendants apparently failed to make a single payment toward their legitimate debt to
       plaintiff. It is apparent to us that this appeal was little more than another of defendants’ stalling
       tactics. We refuse to allow the court system to be used merely as a mechanism to delay,
       without just cause, the payment of an obligor’s legitimate debt to his or her obligee.
¶ 53       In Bank of America, N.A. v. Basile, 2014 IL App (3d) 130204—a case also dealing with
       mortgage foreclosure—we initiated sanction proceedings based on the defendants’ attempts to
       forestall justice. Explaining the need for sanctions in such a context, we wrote:
                     “ ‘The tactics employed by defendants in this case caused the expenditure of
                significant time and resources not only by the court below, but by the judges, law
                clerks, librarians, and clerk’s office of this court.’ [Parkway Bank & Trust Co. v.]
                Korzen, 2013 IL App (1st) 130380, ¶ 92. ‘By imposing a fine in this case, we seek not
                only to deter similar conduct by future litigants, but to provide some measure of
                compensation for the public fisc for that needless expenditure.’ [Id.] Moreover, we note
                the expense the public consumer suffers when individuals engage in behavior similar to
                that of the defendants in the instant case. A mortgagee’s failure to satisfy his or her
                financial obligation along with any resulting costs and fees the mortgagor must expend
                to recover the property or asset from the mortgagee is almost always shifted back onto
                the public consumer. While we are sensitive to the fact that mortgagees are
                occasionally exposed to circumstances that may make them unable to satisfy their
                obligation, we will not approve or reward the harassing behavior/stalling tactics
                present in the instant case.” Basile, 2014 IL App (3d) 130204, ¶ 40.
¶ 54       We find that sanctions should be “initiated” against defendants and their attorney for filing
       a frivolous appeal. See Ill. S. Ct. R. 375(b), Committee Comments (adopted Aug. 1, 1989).
       Defendants’ appeal was frivolous in that it was without merit and had no chance of success.
       See id. Moreover, the appeal was conducted in a frivolous fashion, in that its primary purpose
       was clearly to delay the enforcement of a judgment. See id. We reach these conclusions
       through application of an objective standard, as suggested by the committee comments to Rule
       375; that is, we find that no reasonable, prudent attorney would have brought this appeal or
       engaged in such conduct on appeal. See id.
¶ 55       We direct plaintiff to file within 14 days an affidavit of expenses and attorney fees incurred
       as a result of this appeal.5 Defendants and their attorney shall have 14 days to file a response
       brief. Defendants’ response must “show cause [as to] why such a sanction should not be


       by a liability insurance policy.” 215 ILCS 5/392.1 (West 2014). As that is plainly not the case here,
       defendants’ argument was patently frivolous.
           4
             Ultimately, we denied defendants’ motion to stay.
           5
             An affidavit of costs and expenses provided preliminarily will enable the proceedings to move
       more efficiently, providing defendants with notice of and an opportunity to respond to the specific sum
       provided and eliminating further delay in the event that we decide sanctions to be appropriate.

                                                     - 11 -
       imposed.” Ill. S. Ct. R. 375(b) (eff. Feb. 1, 1994). If plaintiff finds it necessary, it may have 7
       days to file a reply brief.
¶ 56        Parties are admonished all briefs must contain appropriate citations to the record and legal
       authority. Additionally, both parties are instructed to address the following questions: (1) On
       what date, if ever, did defendants vacate the premises in question; and (2) what payments, if
       any, were made on the loan between December 21, 2007, and the date of the filing of this
       order. This court will look with extreme disfavor upon any requests for extensions in the
       briefing schedule and will grant such requests only for the most compelling circumstances.
       Upon receiving the parties’ affidavits and briefs, this court will file a supplemental opinion. In
       filing that opinion, we will look to “the subjective nature of the conduct” on appeal to
       determine whether sanctions will be imposed and, if so, the appropriate amount of the
       sanctions. Ill. S. Ct. R. 375(b), Committee Comments (adopted Aug. 1, 1989).

¶ 57                                       CONCLUSION
¶ 58      The judgment of the circuit court of Will County is affirmed.

¶ 59      Affirmed.

¶ 60        JUSTICE CARTER, specially concurring.
¶ 61        I concur with the majority's decision in the present case, affirming the trial court's order of
       confirmation of sale of foreclosed property. I write separately, however, to express my
       concerns on the issue of Rule 375(b) sanctions.
¶ 62        I agree and concur that based on an objective standard of conduct, after consideration and
       review of this appeal and the other actions pursued in this court by the appellants, the majority
       has appropriately found this appeal to be frivolous and to be taken in a frivolous manner. See
       Ill. S. Ct. R. 375(b), Committee Comments (adopted Aug. 1, 1989). However, pursuant to the
       language of the rule, I do not believe that the actions taken at the trial level should be
       considered when our court initiates Rule 375(b) sanctions. See Ill. S. Ct. R. 375(b) (eff. Feb. 1,
       1994). In fact, nothing about sanctions for actions taken at trial or on appeal has been presented
       to this court by the parties. Although a request for sanctions has not been raised by the bank in
       this appeal, I note that the bank had requested sanctions in the trial court in response to one of
       the many motions filed by the defendants, but apparently the bank did not obtain a ruling on the
       matter (see supra ¶¶ 25, 27).
¶ 63        Furthermore, I believe it is important to note that in its discussion of Rule 375(b) sanctions,
       the majority in this case is not intending to suggest that appeals or actions taken at the appellate
       court level by the appellants or their attorneys in a foreclosure case are frivolous or intended to
       cause unnecessary delay merely because those appeals or actions ultimately end up being
       unsuccessful. Defense pleadings and actions at trial or on appeal that force a bank to prove its
       case, which might actually allow the clients to stay in the house longer, are perhaps the best the
       lawyer can do in representing the clients in a foreclosure case, assuming that the actions taken
       by the lawyer are based upon nonfrivolous legal and ethical principles. Thus, I do not believe
       that raising technical or other objections to a foreclosure action, which are not successful,
       would or should subject defendants and their attorneys to claims for sanctions in all cases.



                                                    - 12 -
¶ 64       However, in this case, the filing of this appeal and the actions taken by the appellant, I
       believe, justify this court in initiating the Rule 375(b) rule to show cause to allow the
       appellants and their attorneys to inform this court of their subjective rationale for their conduct.
       See Ill. S. Ct. R. 375(b), Committee Comments (adopted Aug. 1, 1989). Their response will
       allow this court to determine the appropriate action we should take regarding this matter.
¶ 65       For the reasons stated above, I respectfully specially concur with the majority opinion.

¶ 66                                   SUPPLEMENTAL OPINION
¶ 67       In this supplemental opinion, we address whether sanctions should be imposed upon
       defendants Daniel Hart and Ellen Hart and the law firm that represented them on appeal,
       Nordini & Thompson, Ltd. The parties have filed briefs and affidavits in compliance with the
       orders set forth in our original opinion. Upon review of these filings, as well as the facts of
       record previously discussed, we impose sanctions in the total amount of $30,093.75. Of that
       total, the Harts are liable for a total of $20,046.87, and the law firm of Nordini & Thompson,
       Ltd., is liable for a total of $10,046.88. Neither the Harts nor the law firm of Nordini &
       Thompson, Ltd., will be held liable for any portion of the other’s respective share.
¶ 68       In his motion in opposition of sanctions, Paul Nordini of Nordini & Thompson, Ltd., urges
       that he conducted defendants’ appeal in the manner of a reasonably prudent attorney.
       Specifically, he argues that “if a mortgage could be shown as void (not voidable), it could be
       argued that the entire court proceeding would be void on jurisdictional grounds, which would
       eviscerate any Court Order and Judgement of any kind.” Indeed, a claim of voidness premised
       upon an alteration to the mortgage was the argument Nordini pursued on defendants’ behalf,
       both at the trial level and in this appeal.
¶ 69       As described in our original opinion, such an argument was fundamentally deficient in
       numerous ways. First, the mortgage in question was not altered; as signed, it expressly
       contemplated that a full legal description would be added at a later time. See supra ¶ 44.
       Second, the argument failed to address the distinction between void and voidable. See supra
       ¶¶ 40-42. Finally, the argument conveniently ignored the fact that the Harts had already settled
       the case and accepted a $10,000 payment. Nordini and the Harts did not, in their original
       appellate briefs or in the sanctions filings, provide any support for the notion that a settlement
       could be set aside on these grounds. We also note that counsel, in his sanctions filing, has still
       provided no support for the notion that an insurance policy could properly serve as an appeal
       bond. See supra ¶ 51.
¶ 70       We thus reiterate our original finding that this appeal was frivolous. No reasonable,
       prudent attorney would have brought this appeal. We find nothing in the subjective nature of
       the conduct of either the Harts or the law firm of Nordini & Thompson, Ltd., that would
       mitigate against the imposition of sanctions. Accordingly, we turn to the question of what
       amount of sanctions would be appropriate.
¶ 71       Plaintiff has averred in its sanctions filings that the attorney fees for this appeal totaled
       $12,115.50, while the costs were $247.93. Moreover, the bank paid $7730.32 in real estate
       taxes on the property in question for the year that it has been out of possession during the
       pendency of this appeal. These amounts total $20,093.75. We enter sanctions in that amount,
       with the Harts liable for $10,046.87 and Nordini & Thompson, Ltd., liable for $10,046.88.



                                                    - 13 -
¶ 72        We enter sanctions of an additional $10,000 solely against the Harts. That figure represents
       the money the Harts received in originally settling this dispute. In exchange for their agreement
       to a judgment for foreclosure, the Harts received $10,000, in addition to an extra month in the
       redemption period and an extra 30 days of possession following a sale. The Harts accepted that
       money, then proceeded to file numerous frivolous pleadings in an attempt to extend the case,
       culminating in this appeal. Today, more than five years after the Harts received that $10,000
       check, they remain on the property in question. In fact, since December 21, 2007, the Harts
       have not made any payments on their loan. They have, in essence, lived on their 40-acre farm
       for free for close to nine years. Because the Harts have been in contravention of their
       settlement agreement during the pendency of this appeal, we find that the return of the $10,000
       as a sanction is appropriate.6
¶ 73        Plaintiff also seeks additional sanctions representing the amount of interest accrued on the
       judgment since the filing of the notice of appeal. As of November 1, 2016, that interest totals
       $93,847.90. We decline to impose further sanctions in that amount for the primary reason that
       we do not believe the conduct in this case justifies sanctions in such an amount. Moreover, we
       note that defendants are already liable for that amount pursuant to the judgment itself. See 735
       ILCS 5/2-1303 (West 2014). As plaintiff has expressed understandable skepticism that
       defendants will actually pay any amounts imposed as sanctions, the real effect of sanctions for
       accrued interest would be to transfer portions of defendants’ existing debt to a more likely
       payor in the form of their appellate attorney. Of course, this would not be a justifiable
       administration of Illinois Supreme Court Rule 375(b) (eff. Feb. 1, 1994).
¶ 74        In closing, we agree with the sentiments expressed by the special concurrence to our
       original opinion. Supra ¶¶ 61-65. Pleadings or objections in a foreclosure action are not per se
       frivolous simply because they result in a delay that allows the defendants to remain in a home
       for a longer period, or because they ultimately fail on their merits. However, this distinction
       between frivolous and nonfrivolous arguments is increasingly blurred in the unique context of
       foreclosure defense.
¶ 75        Mortgage foreclosure law imposes a number of significant procedural and substantive
       hurdles in front of a mortgagee seeking to foreclose. Such safeguards are absolutely necessary,
       as they protect mortgagors facing the extraordinary action of being removed from their homes.
       However, those safeguards also provide defendants who do not have a rational defense to
       foreclosure with an opportunity to stave off the inevitable for inordinately long periods. In such
       cases then, success may be measured not by whether any individual filings are ultimately
       meritorious but by how long defendants are able to remain in their home. For example, in the
       present case, none of the defendants’ motions, filings, or appeals have been found meritorious,
       but they have remained on their property for nearly nine years since foreclosure proceedings
       first commenced and have not paid any money on the mortgage. From their perspective, their
       frivolous conduct has been resoundingly successful.


          6
            We note that plaintiff has explained in its sanctions filings that some of the money
       sought—namely fees, costs, and the $10,000 settlement repayment—should be paid to Chicago Title
       Insurance Company. However, we direct that all sanctions are payable directly to the law firm of
       Maloney & Craven, P.C., as attorney for Deutsche Bank National Trust Company. That law firm
       should dispense the proceeds as appropriate.

                                                   - 14 -
¶ 76       These conflicting incentives create an atmosphere in which the merits of a filing are
       secondary to the time it will take for that filing to be addressed. It follows that frivolous
       motions or appeals are more likely to be found in the mortgage foreclosure context.
       Accordingly, it is incumbent upon the courts, both trial and appellate, to impose sanctions for
       that frivolous conduct designed to help defendants remain in their home, with little regard for
       the law. We do not expect the imposition of sanctions in this case or similar cases to result in a
       chilling effect upon the willingness of mortgage defense attorneys to zealously advocate for
       their clients based on nonfrivolous legal and ethical principles. However, conduct of attorneys
       that falls outside of those principles is precisely the type of advocacy that can and should be
       chilled through sanctions.
¶ 77       Defendants sanctioned.

¶ 78       JUSTICE CARTER, concurring in part and dissenting in part from the supplemental
       opinion.
¶ 79       I concur with the majority’s decision in the present case to impose sanctions on the Harts
       and their attorneys, Nordini and Thompson, Ltd., in the amount of plaintiff’s costs and attorney
       fees. I also agree with the majority’s ruling, declining to impose additional sanctions on the
       Harts and Nordini and Thompson, Ltd., for accumulated interest.
¶ 80       However, I respectfully dissent from the majority’s decision as to the total amount of the
       sanctions imposed. I would only impose sanctions in the amount of $12,363.43 for plaintiff’s
       costs and attorney fees ($247.93 for costs and $12,115.50 for attorney fees) and would enter
       those sanctions with the Harts liable for $6181.72 and Nordini and Thompson, Ltd., liable for
       $6181.71. Unlike the majority, I do not believe that it is appropriate under Supreme Court Rule
       375(b) (eff. Feb. 1, 1994) to impose as additional sanctions the amount of the real estate taxes
       on the property that was paid for by the bank ($7730.32) or the amount of the earlier settlement
       between the parties ($10,000). Those damage claims should be addressed in the underlying
       case and not in this appeal as sanctions.




                                                   - 15 -